DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2022 has been entered.
 
Response to Amendment

This office action is in response to communications filed 01/06/2022.  Claims 1, 3-4, 6, 7 and 9 are pending. 

Response to Arguments
Applicant's arguments filed 09/14/2021 to the statutory double patenting rejection have been fully considered but are moot due to new grounds of rejection. 
The applicant argued that amending the claim limitations overcomes the statutory double patenting and that the claim is in condition for allowance.


The applicant argues that one of ordinary skill would not modify Vetro’s lookup table to select a delta Qp with activity measure of Corbera.
In response to the argument, the examiner respectfully disagrees. Corbera discloses the activity measure is representative of an amount of texture for the block of pixels (Figure 2, Page 4, paragraph 0039, Page 7, paragraph 0089).   Vetro discloses variance is determined (paragraph 0026).  Vetro discloses determining an initial quantization parameter using the table (paragraph 26, 0045).  However, Vetro discloses  using variance and table for the delta value to determine subsequent quantization parameter (paragraph 0026, 0045).  Therefore it Vetro discloses that the activity measure is used (paragraph 0026, 0045).  The combination is maintained.
Furthermore, in KSR International Co. Teleflex Inc., 82 USPQ2d 1385, 1395 (2007), the Court found that if all the claimed elements are known in the prior art then one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yield predictable results to one of ordinary skill in the art at the time of the invention.  

	
Priority
Applicant's claim for domestic priority under 35 U.S.C. 119(e) is acknowledged.  . However, the provisional applications upon which priority is claimed fails to provide adequate support for claims 1, 3-4, 6, 7 and 9, of this application. In particular, the provisional applications 61/262960 make no reference to a delta value for a largest transform block size is non-zero and delta values for all other transform block sizes are zero, the largest transform block size is 32X32.  The provisional application 61/262960 makes no reference to determine a delta value based on largest transform block size in the picture. The provisional and non-provisional applications (61642002, 61638248, 61469518, 61331216, 61262960, 12951035 13093715) do not have support for wherein 
The Continuation in Part application (12/951,035) do not have support for determine a delta value based on largest transform block size in the picture.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4, 6, 7 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 3, 4, 6, 7 and 9 recite “wherein the second quantization parameter is set higher than the first quantization parameter if the activity measure is higher than a threshold and the second quantization parameter is set lower than the first quantization parameter if the activity measure is lower than the threshold…”  The application recites that the quantization parameter increases or decreases based on activity measure, however there is no support for a threshold.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 1, 4, and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vetro et al (US 2009/0267825 and hereinafter referred to as "Vetro") in view of Corbera (US 2002/0181583), Lim et al (US 2008/0192824 and hereafter referred to as “Lim”), Chen et al (US 2010/0086032 and hereafter referred to as “Chen”), Casula (US 2013/0022102).
Regarding Claim 1, Vetro discloses a method comprising: 
computing, by a video encoder, an activity measure for a block of pixels in a picture of a video (Page 3, paragraph 0044, Figure 6, 603); 
) based on the activity measure to produce a second quantization parameter (Qp  – Page 3, paragraph 0045, Figure 6, 620)
determining, by the video encoder, a delta value (Page 3, paragraph 0046);  
adjusting, by the video encoder, the second quantization parameter based on  the delta value for the block of pixels  to produce a third quantization parameter  (Page 3, paragraph 0046, Figure 6, 601, 650), 
quantizing, by the video encoder, transform coefficients of the block of pixels using the third quantization parameter (Page 2, paragraph 0032, Figure 7, 601, 730, 731).
Vetro does not explicitly disclose wherein the activity measure is representative of an amount of texture for the block of pixels and determining, by the video encoder, a delta value for the block of pixels base on a transform block size for the block of pixels and a largest transform block size in the picture, adjusting, by the video encoder, a quantization parameter using the delta value for the block of pixels, wherein the second quantization parameter is set higher than the first quantization parameter if the activity measure is higher than a threshold and the second quantization parameter is set lower than the first quantization parameter if the activity measure is lower than the threshold.
Corbera discloses the activity measure is representative of an amount of texture for the block of pixels (Figure 2, Page 4, paragraph 0039, Page 7, paragraph 0089). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Vetro to include the missing limitations as taught by 
The combination does not explicitly disclose determining by the video encoder a delta value for the block of pixels based on a transform block size for the block of pixels and the largest transform block size in the picture, adjusting, by the video encoder, a quantization parameter using the delta value for the block of pixels, wherein the second quantization parameter is set higher than the first quantization parameter if the activity measure is higher than a threshold and the second quantization parameter is set lower than the first quantization parameter if the activity measure is lower than the threshold.
Lim discloses determining the video encoder a delta value for the block of pixels based on a transform block size for the block of pixels, adjusting, by the video encoder, a quantization parameter using the delta value for the block of pixels (Figure 4, Page 3, paragraph 0040-0041, Page 5, paragraph 0073).  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination to include that the adjust a delta quantization parameter based on transform size  as taught by Lim in order to reduce pulsing effect (Page 1, paragraph 0006) as disclosed by Lim.
The combination is silent on determining a delta value for the block of pixels based and the largest transform block size in the picture.
Chen discloses determining a delta value for the block of pixels based and the largest transform block size in the picture (Page 9, paragraphs 0099).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination to include the missing limitations as taught by Chen to 
The combination is silent on wherein the second quantization parameter is set higher than the first quantization parameter if the activity measure is higher than a threshold and the second quantization parameter is set lower than the first quantization parameter if the activity measure is lower than the threshold.
Casula discloses wherein the second quantization parameter is set higher than the first quantization parameter if the activity measure is higher than a threshold and the second quantization parameter is set lower than the first quantization parameter if the activity measure is lower than the threshold (Page 6, paragraph 0116-0124).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination to include the missing limitations as taught by Casula to in order to decrease bandwidth usage and increasing visual quality (Page 6, paragraph 0113) as disclosed by Casula.	

Regarding Claim 4, Vetro discloses a video encoder comprising one or more processors, the one or more processors configured to: 
compute an activity measure for a block of pixels in a picture of a video(Page 3, paragraph 0044, Figure 6, 603); 
adapt a first quantization parameter (initial Qp) based on the activity measure to produce a second quantization parameter (Qp  – Page 3, paragraph 0045, Figure 6, 620)
determine a delta value (Page 3, paragraph 0046);  

quantize, by the video encoder, transform coefficients of the block of pixels using the third quantization parameter (Page 2, paragraph 0032, Figure 7, 601, 730, 731).
Vetro does not explicitly disclose wherein the activity measure is representative of an amount of texture for the block of pixels and determining, by the video encoder, a delta value for the block of pixels by comparing a transform block size for the block of pixels to a transform block size of a block of pixels in the picture of the video and largest transform block size in the picture, adjusting, by the video encoder, a quantization parameter using the delta value for the block of pixels, wherein the second quantization parameter is set higher than the first quantization parameter if the activity measure is higher than a threshold and the second quantization parameter is set lower than the first quantization parameter if the activity measure is lower than the threshold.
Corbera discloses the activity measure is representative of an amount of texture for the block of pixels (Figure 2, Page 4, paragraph 0039, Page 7, paragraph 0089). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Vetro to include the missing limitations as taught by Corbera to in order to optimize perceptual video quality while conserving bits (Page 1, paragraph 0001) as disclosed by Corbera.
The combination does not explicitly disclose determining by the video encoder a delta value for the block of pixels based on a transform block size for the block of pixels and the largest transform block size in the picture, adjusting, by the video encoder, a quantization parameter using the delta value for the block of pixels.

The combination is silent on determining a delta value for the block of pixels based and the largest transform block size in the picture, wherein the second quantization parameter is set higher than the first quantization parameter if the activity measure is higher than a threshold and the second quantization parameter is set lower than the first quantization parameter if the activity measure is lower than the threshold.
Chen discloses determining a delta value for the block of pixels based and the largest transform block size in the picture (Page 9, paragraphs 0099).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination to include the missing limitations as taught by Park to in order to efficiently process intra picture prediction (Page 1, paragraph 0007) as disclosed by Chen.	
The combination is silent on wherein the second quantization parameter is set higher than the first quantization parameter if the activity measure is higher than a threshold and the second quantization parameter is set lower than the first quantization parameter if the activity measure is lower than the threshold.


Regarding Claim 7, Vetro discloses non-transitory computer readable medium storing instructions that, when executed by a processor in a video encoder, cause processor to: 
compute an activity measure for a block of pixels in a picture of a video (Page 3, paragraph 0044, Figure 6, 603); 
adapt a first quantization parameter (initial Qp) based on the activity measure to produce a second quantization parameter (Qp – Page 3, paragraph 0045, Figure 6, 620)
determine a delta value (Page 3, paragraph 0046);  
adjust the second quantization parameter using  based on delta value to produce a third quantization parameter  (Page 3, paragraph 0046, Figure 6, 601, 650), 
quantize, by the video encoder, transform coefficients of the block of pixels using the third quantization parameter (Page 2, paragraph 0032, Figure 7, 601, 730, 731).

Corbera discloses the activity measure is representative of an amount of texture for the block of pixels (Figure 2, Page 4, paragraph 0039, Page 7, paragraph 0089). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Vetro to include the missing limitations as taught by Corbera to in order to optimize perceptual video quality while conserving bits (Page 1, paragraph 0001) as disclosed by Corbera.
The combination does not explicitly disclose determining by the video encoder a delta value for the block of pixels based on a transform block size for the block of pixels and the largest transform block size in the picture, adjusting, by the video encoder, a quantization parameter using the delta value for the block of pixels, wherein the second quantization parameter is set higher than the first quantization parameter if the activity measure is higher than a threshold and the second quantization parameter is set lower than the first quantization parameter if the activity measure is lower than the threshold.

The combination is silent on determining a delta value for the block of pixels based and the largest transform block size in the picture, wherein the second quantization parameter is set higher than the first quantization parameter if the activity measure is higher than a threshold and the second quantization parameter is set lower than the first quantization parameter if the activity measure is lower than the threshold.
Chen discloses determining a delta value for the block of pixels based and the largest transform block size in the picture (Page 9, paragraphs 0099).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination to include the missing limitations as taught by Park to in order to efficiently process intra picture prediction (Page 1, paragraph 0007) as disclosed by Chen.	
The combination is silent on wherein the second quantization parameter is set higher than the first quantization parameter if the activity measure is higher than a threshold and the second quantization parameter is set lower than the first quantization parameter if the activity measure is lower than the threshold.



Claims 3, 6, 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Vetro in view of Corbera, Lim, Chen and Casula as applied to claim 3, 8 and 13 above, further in view of Park et al (US 2010/0061454 and hereafter referred to as “Park”).

Regarding Claim 3, 6 and 9,  Vetro, Corbera, Lim and Chen and Casula disclose the limitations of Claim 1, claim 4 and claim 7 respectively..  The combination does not disclose the largest transform block size is 32X32. Park discloses the largest transform block size is 32X32 (paragraph 0031).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination to include the missing limitations as taught by Park to in order to efficiently process intra picture prediction (Page 1, paragraph 0007) and in order to be determine the optimal macroblock (paragraph 0031) as disclosed by Park.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim1, 3-4, 6, 7 and 9 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3-4, 6, 7 and 9  of U.S. Patent No. 10,897,625 in view of Casula.

Claim 1 of the instant application
Corresponds to claim 1 of US 10,897,625
A method comprising: 
computing, by a video encoder, an activity measure for a block of pixels in a picture of a video, wherein the activity measure is representative of an amount of texture for the block of pixels; 
adapting a first quantization parameter based on the activity measure to produce a second quantization parameter, wherein the second quantization parameter is set higher than the first quantization parameter if the activity measure is higher than a threshold and the second quantization parameter is set lower than the first quantization parameter if the activity measure is lower than the threshold;
determining, by the video encoder, a delta value for the block of pixels based on a transform block size for the block of pixels and a largest transform block size in the picture,






 adjusting, by the video encoder, the second quantization parameter using the delta value for the block of pixels to produce a third quantization parameter; and 
quantizing, by the video encoder, transform coefficients of the block of pixels using the third quantization parameter.  
A method comprising: 
computing, by a video encoder, an activity measure for a block of pixels in a picture of a video, wherein the activity measure is representative of an amount of texture for the block of pixels;  
adapting a first quantization parameter based on the activity measure to produce a second quantization parameter;  
determining, by the video encoder, a delta value for the block of pixels based on a transform block size for the block of pixels, wherein one or more largest transform block sizes that are a subset of the transform block sizes of the picture of the video correspond to a non-zero delta value, and wherein transform block sizes other than the subset transform block sizes correspond to a zero delta value;  
adjusting, by the video encoder, the second quantization parameter using the delta value for the block of pixels to produce a third quantization parameter;  and 
quantizing, by the video encoder, transform coefficients of the block of pixels using the third quantization parameter.




The instant application’s “wherein the second quantization parameter is set higher than the first quantization parameter if the activity measure is higher than a threshold and the second quantization parameter is set lower than the first quantization parameter if the activity measure is lower than the threshold” is an additional limitation.
Casula discloses wherein the second quantization parameter is set higher than the first quantization parameter if the activity measure is higher than a threshold and the second quantization parameter is set lower than the first quantization parameter if the activity measure is lower than the threshold (Page 6, paragraph 0116-0124).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify US 10,897,625 to include the missing limitations as taught by Casula to in order to decrease bandwidth usage and increasing visual quality (Page 6, paragraph 0113) as disclosed by Casula.	

Claims 3, 4, 6, 7,and 9 of the instant application correspond to claims 3, 4, 6, 7 and 9 of US 10,897,625.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        



January 20, 2022